DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 5, 6, 8, 10, 11, 14 and 15 are objected to because of the following informalities:  
Claims 2, 3, 5 and 6, change “claim 1 wherein” to “claim 1, wherein”
Claims 8, 10 and 11, change “claim 7 wherein” to “claim 7, wherein”
Claims 14 and 15, change “claim 12 wherein” to “claim 12, wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemphill et al. (US 5866066 A), hereinafter Hemphill, originally of record in the IDS dated July 23, 2020.

Regarding claim 1, Hemphill teaches a steel alloy with very high strength, good toughness and acceptable level of toughness (Col. 1 Lns. 6-9) with ductility (Col. 5 Lns. 23-25) consisting of in weight percent 0.312% C, <0.01% Mn, < 0.01 Si, <0.005% P, < 0.0005% S, 2.41% Cr, 1.40% Mo, 10.95% Ni, 16.05% Co, 0.004% Al, 0.009% Ti, 0.003% Ce, 0.001% La(Col.6 Lns. 54-57; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I) and Ce/S is 5 (Table 1; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Novotny (US 2007/0113931 A1), originally of record in the IDS dated April 25, 2022.

Regarding claims 1-3, 5-8 and 10-15, Novotny teaches a steel alloy consisting essentially of in weight percent, 0.30-0.36% C, 0-0.05% Mn, 0-0.05% Si, 0-0.005% P, 0-0.0010% S, 1.30-3.2% Cr, 10.0-13.0% Ni, 1.0-2.70% Mo, 13.8-17.4% Co, 0-0.02% Ti, 0-0.005% Al, 0-0.03% Ce, 0-0.010% S (claim 1). The compositional proportions disclosed by Novotny overlap applicants claimed proportions, and the claimed relational expression for Ce/S or La/S (for example Si of 0.0005% and Ce of 0.01% is 20; meet the claimed expression of 4-20).  This, therefore, establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Novotny, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  Oxygen and Nitrogen are not specifically listed in Novotny; however, Novotny’s composition in claimed 1 is “consisting essentially of”; therefore, N and O are presumed to be absent; or minimally contained approaching 0 (which overlaps the claimed ranges of applicant).

Response to Arguments
Applicant's arguments and claim amendments filed April 25, 2022 have been fully considered but they are not persuasive regarding the claim objections of December 29, 2021.  Applicant corrected the capitalization; however, they failed to add the required punctuation.

Applicant’s arguments with respect to the examiners note have been fully considered, but they are not persuasive.  Applicant’s reference to the impact of the recited elements does not preclude the incorporation of other elements without impact on the novel characteristics of Pg. 2 Lns. 2-11.  There has been no showing of the criticality of other elements having a detrimental impact on these novel characteristics; therefore, this argument is not persuasive. 

Applicant’s claim amendments, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of December 29, 2021 has been withdrawn. 

Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive, regarding the rejection of claim 1 as anticipated by Hemphill.  Applicant alleges in the table and first paragraph of page 8 that the lower limit of Mo in claim 1 is 1.8%, when in fact it is presently recited as 1.2%; therefore, the arguments to claim 1 are not persuasive. 

Applicant’s arguments and claim amendments, with respect to the rejection(s) of claim(s) 2, 3, 5-8, and 10-15 under 35 U.S.C. 102(a)(1) or 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Novotny, as discussed above.  Examiner further notes, applicant’s assertion of unexpected results is not persuasive, as it is not supported by statistically and practically relevant data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784